Case 1:19-cr-00311-KD-B Document 57 Filed 04/14/20 Page 1 of 1                      PageID #: 98



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISON

UNITED STATES OF AMERICA,                     §
                                              §
vs.                                           §
                                              §      19-311-KD-N
MEOSHI NELSON,                                §
                                              §
       Defendant.                             §

                            DEFENDANT’S NOTICE OF INTENT

       COMES NOW the Defendant, MEOSHI NELSON, by and through her undersigned CJA
counsel, Buzz Jordan, and files her Notice of Intent to Plead Guilty to Count 1 and Count 3 of the
indictment without a plea agreement, i.e. a blind plea.

                                                     Respectfully Submitted,

                                                     /s/ Buzz Jordan
                                                     Buzz Jordan
                                                     Attorney for Defendant
OF COUNSEL:
BUZZ JORDAN, P.C.
1111 Dauphin Street
Mobile, AL 36604
buzz@rossandjordan.com
T;/ 251-432-5400

                                CERTIFICATE OF SERVICE

        I certify that on April _14th_, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to counsel of
record.


                                                     /s/ Buzz Jordan
                                                     Buzz Jordan
